Exhibit 10.1

EXECUTION COPY
EXCHANGE AGREEMENT
     This EXCHANGE AGREEMENT is dated November 4, 2009, by and among Orbitz
Worldwide, Inc., a Delaware corporation (“Orbitz”), and PAR Investment Partners,
L.P., a Delaware limited partnership (“PAR”).
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Exchange of Debt. Subject to the satisfaction or waiver of the closing
conditions set forth in paragraph 7 herein, PAR will exchange $49.68 million
aggregate principal amount of term loans (the “Debt”) outstanding under that
certain credit agreement dated as of July 25, 2007, as amended, among Orbitz and
the lenders, letter of credit issuers and agents party thereto held by PAR for
the aggregate number of shares of Orbitz’s common stock determined by dividing
91% of the principal amount of the Debt to be exchanged by $5.54 per share, for
an aggregate of 8,160,433 shares (the “Debt Shares”). The exchange of the Debt
for the shares on the terms set forth herein is referred to herein as the “Debt
Exchange”.
     2. Closing. The closing of the Debt Exchange will take place at 10:00 a.m.
(New York City time) on the first business day after the conditions to closing
set forth in paragraph 7 have been satisfied or waived and simultaneously with
the closing of the Share Purchase, at which time PAR will assign the Debt to
Orbitz pursuant to an assignment and assumption agreement substantially in the
form of Exhibit A hereto, and Orbitz will deliver to PAR the Debt Shares.
     3. Voting. PAR agrees to vote or cause to be voted all shares of Orbitz
common stock beneficially owned by PAR and its affiliates (including funds
managed by PAR or any of its affiliates) in favor of approval of (i) the
issuance of the Debt Shares and (ii) the issuance and sale of Orbitz common
stock to Travelport Limited, a Bermuda company (“Travelport”), and/or one of its
controlled affiliates, pursuant to the terms of that certain Stock Purchase
Agreement dated as of the date hereof between Orbitz and Travelport (the “Share
Purchase”), as such approval is required by New York Stock Exchange rules
subject to complying with the proxy rules under Securities Exchange Act of 1934,
as amended (the “Exchange Act”).
     4. Representations. In connection with the Debt Exchange, Orbitz and PAR
hereby represent, warrant and acknowledge as follows:
     (a) PAR acknowledges that the transactions contemplated hereby are intended
to be exempt from registration by virtue of Section 4(2) of the Securities Act
of 1933, as amended (the “Securities Act”), and the Debt Shares will be
“restricted securities” within the meaning of Rule 144 under the Securities Act
and will bear appropriate legends reflecting such restricted status. PAR knows
of no reason why such exemption is not available.
     (b) PAR represents and warrants to Orbitz that:

 



--------------------------------------------------------------------------------



 



     (i) PAR is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act.
     (ii) PAR has had such opportunity as it has deemed adequate to obtain from
representatives of Orbitz such information as is necessary to permit PAR to
evaluate the merits and risks of the transactions contemplated hereby.
     (iii) PAR has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in the transaction
contemplated hereby and to make an informed investment decision with respect
thereto.
     (iv) PAR is the sole legal and beneficial owner of the Debt, and the Debt
being transferred hereunder is free and clear of any liens, charges or
encumbrances.
     (v) PAR is duly organized and validly existing under the laws of its
jurisdiction of organization; it has all of the power and authority necessary to
enter into this agreement and to consummate the transactions contemplated
hereby; it has taken all action as may be necessary to authorize the execution
and delivery of this agreement and the consummation of the transactions
contemplated hereby; this agreement constitutes a valid and binding agreement of
PAR enforceable in accordance with its terms; neither the execution and delivery
hereof by PAR nor consummation by PAR of the transaction contemplated hereby
will violate or contravene any applicable requirements of law or any of its
organizational documents or material agreements; there is no pending or
threatened action, suit or proceeding as of the date hereof before any court or
other governmental authority affecting this agreement or the transactions
contemplated hereby and no consent, approval or authorization of any person or
governmental authority is required to be made or obtained by PAR in connection
with the execution, delivery or performance of this agreement or the
consummation of the transactions contemplated hereby except for the expiration
or termination of any applicable waiting period under the Hart-Scott Rodino Act;
PAR is acquiring the Debt Shares for investment purposes only, for its own
account, and not as nominee or agent for any other person or entity, and not
with a view to, or for resale in connection with, any distribution thereof
within the meaning of the Securities Act.
     (c) Orbitz represents and warrants to PAR that:
     (i) The Debt Shares have been duly authorized and, when issued and
delivered by Orbitz to PAR pursuant to this agreement, against payment of the
consideration set forth herein, will be validly issued, fully paid and
non-assessable.
     (ii) Orbitz is duly incorporated and validly existing under the laws of its
jurisdiction of incorporation; it has all of the power and authority necessary
to enter into this agreement and to consummate the transactions contemplated
hereby; it has taken all action as may be necessary to authorize the execution
and delivery of this agreement and the consummation of the transactions
contemplated hereby, except for (i) the making of certain filings with
Securities and Exchange Commission and (ii) obtaining the shareholder approval
required by the New York Stock Exchange rules; this agreement

 



--------------------------------------------------------------------------------



 



constitutes a valid and binding agreement of Orbitz enforceable in accordance
with its terms; neither the execution and delivery hereof by Orbitz nor
consummation by Orbitz of the transaction contemplated hereby will violate or
contravene any applicable requirements of law or any of its organizational
documents or material agreements; there is no pending or threatened action, suit
or proceeding as of the date hereof before any court or other governmental
authority affecting this agreement or the transactions contemplated hereby and
no consent, approval or authorization of any person or governmental authority is
required to be made or obtained by Orbitz in connection with the execution,
delivery or performance of this agreement or the consummation of the
transactions contemplated hereby.
     (iii) As of the date hereof, Orbitz has obtained consent from Travelport to
the Debt Exchange and Travelport has agreed to vote all shares of Orbitz common
stock beneficially owned by it in favor of approval of the issuance of shares
pursuant to the Debt Exchange and the Share Purchase as required by New York
Stock Exchange rules subject to complying with the proxy rules under Exchange
Act. If (a) the special committee of the board of directors of Orbitz changes or
withdraws it recommendation that shareholders vote in favor of the transactions
contemplated by the Debt Exchange and/or Share Purchase or (b) Orbitz materially
breaches its obligations under the Share Purchase Agreement, Travelport’s
obligations to vote in favor of the transactions terminate.
     5. Taxes.
     (a) Orbitz and PAR agree to report the exchange of debt for stock as a
“recapitalization” within the meaning of Section 368(a)(1)(E) of the Internal
Revenue Code of 1986, as amended (the “Code”). PAR and Orbitz intend that the
exchange of debt for stock will constitute a “plan of reorganization” within the
meaning of Treas. Reg. §1.368-2(g) and 1.368-3, which plan of reorganization the
parties adopt by executing this Agreement. None of the parties hereto will take
any action or fail to take any action, except as specifically contemplated by
this Agreement, that reasonably would be expected to cause the exchange of debt
for stock to fail to qualify as a “recapitalization” within the meaning of
Section 368(a)(1)(E) of the Code.
     (b) Pursuant to the exchange of debt for stock, PAR and Orbitz agree that
the stock so exchanged will be allocated to the original principal amount of
such debt, as determined for U.S. federal income tax purposes. None of the
parties hereto will take any action or fail to take any action, except as
specifically required by applicable law, that is inconsistent with the foregoing
allocation.
     6. Orbitz Board. PAR, Travelport and Orbitz have entered into that certain
Shareholders’ Agreement dated as of the date hereof, which provides for certain
matters with respect to Orbitz’s board of directors and shall become effective
as of the closing of the Debt Exchange and the Share Purchase.
     7. Special Committee Recommendation. The special committee of the board of
directors of Orbitz, subject to its fiduciary duties, will recommend that the

 



--------------------------------------------------------------------------------



 



shareholders of Orbitz vote in favor of the Debt Exchange and the Share
Purchase.
     8. Conditions to Closing; Termination.
     (a) The obligations of Orbitz and PAR to consummate the Debt Exchange shall
be subject to (i) the receipt of shareholder approval required under the New
York Stock Exchange rules, (ii) the absence of any provision of any applicable
law that would prohibit the consummation of the closing, (iii) the simultaneous
closing of the Share Purchase and (iv) the expiration or termination of any
applicable waiting period under the Hart-Scott Rodino Act relating to the
transactions contemplated hereby. The parties will use reasonable best efforts
to consummate the transactions contemplated hereby, including obtaining all
required consents and approvals
     (b) This agreement may be terminated, which will automatically revoke
Travelport’s consent to the transactions contemplated by the Debt Exchange and
Share Purchase, at any time prior to the closing by (i) mutual written consent
of the parties hereto or (ii) by either party if the closing has not occurred
prior to June 2, 2010.
     9. Regulatory Matters. PAR agrees to make all filings and notifications and
take such actions as are necessary to ensure compliance with the Hart-Scott
Rodino Act.
     10. Entire Agreement. This agreement, together with the Exchange Agreement
and the Shareholders’ Agreement, represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both oral and written,
between the parties hereto with respect to the subject matter of this agreement,
except for that certain Confidentiality and Non-Disclosure Agreement between PAR
Capital Management, Inc. and Orbitz dated as of September 29, 2009. The parties
may amend or modify this agreement, in such manner as may be agreed upon, only
by a written instrument executed by the parties hereto.
     11. Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this agreement or to enforce specifically the
performance of the terms and provisions hereof in addition to any other remedy
to which they are entitled at law or in equity.
     12. Expenses. Each party hereto shall pay its own expenses in connection
with this agreement and the transactions contemplated hereby.
     13. No Third-Party Reliance. No provision of this agreement is intended to
confer any rights, benefits, remedies, obligations, or liabilities hereunder
upon any person other than the parties hereto and their respective successors
and assigns.
     14. Disclaimer. Orbitz makes no representations or warranties except as
expressly set forth in this agreement.

 



--------------------------------------------------------------------------------



 



     15. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws rules of such state.
     16. Severability. The invalidity or unenforceability of any provision of
this agreement shall not affect the validity or enforceability of any other
provision of this agreement.
     17. Counterparts. This agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be one and the same document.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this agreement to be
duly executed by their respective authorized officers as of the date first above
written.

            ORBITZ WORLDWIDE, INC.
      By:   /s/ Marsha Williams       Name:   Marsha Williams       Title:  
Senior Vice President, Chief Financial Officer        PAR INVESTMENT PARTNERS,
L.P.
BY: PAR Group, L.P. as its general partner
BY: PAR Capital Management, Inc. as its general partner
      By:   /s/ Gina DiMento       Name:   Gina DiMento        Title:   General
Counsel   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Credit Agreement dated as of July 25, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Orbitz Worldwide, Inc. (the “Borrower”), UBS AG, Stamford
Branch, as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent and an L/C Issuer, UBS Loan Finance LLC, as Swing Line Lender,
each lender from time to time party thereto (the “Lenders”), Credit Suisse
Securities (USA) LLC, as Syndication Agent and Lehman Brothers Inc., as
Documentation Agent, receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.   Assignor (the “Assignor”): PAR Investment Partners, L.P.   2.   Assignee
(the “Assignee”): Orbitz Worldwide, Inc.   3.   Borrower: Orbitz Worldwide, Inc.
  4.   Administrative Agent: UBS AG, Stamford Branch

 



--------------------------------------------------------------------------------



 



5.   Assigned Interest:

                                      Aggregate Principal                    
Amount of Term             Aggregate Principal     Loans Being Assigned    
Percentage       Amount of Term     (the “Assigned     Assigned of   Facility  
Loans of all Lenders     Interest”)     Terms Loans1  
Term Loans
  $       $         %  

Effective Date:                     (the “Effective Date”)
 

1   Set forth, to at least 8 decimals, as a percentage of all of the Term Loans
of all Lenders.

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            PAR Investment Partners, L.P., as Assignor,
BY: PAR Group, L.P. as its general partner
BY: PAR Capital Management, Inc. as its general partner
      By:           Name:   Gina DiMento        Title:   General Counsel       
ORBITZ WORLDWIDE, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

          Accepted:

UBS AG, STAMFORD BRANCH
as Administrative Agent,
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

Annex I
CREDIT AGREEMENT2
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrower or any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrower or any of its Subsidiaries or Affiliates or any other
Person of any of their obligations under the Credit Agreement.
1.2. Assignee. The Assignee represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest. The Assignee acknowledges that the Assigned Interest will
cease to be outstanding for purposes of the Loan Documents upon the Effective
Date and that the Assignee will have no rights as a Lender under the Loan
Documents.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments it receives from any Loan Party in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.
3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a
 

2   Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Credit Agreement dated as of
July 25, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Orbitz Worldwide, Inc. (the “Borrower”), UBS AG,
Stamford Branch, as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent and an L/C Issuer, UBS Loan Finance LLC, as Swing Line
Lender, each lender from time to time party thereto (the “Lenders”), Credit
Suisse Securities (USA) LLC, as Syndication Agent and Lehman Brothers Inc., as
Documentation Agent.

 



--------------------------------------------------------------------------------



 



signature page of this Assignment and Assumption by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York.
4. Borrower Purchases of Term Loans. All questions as to the form of documents
and validity and eligibility of any Assigned Interest will be determined by the
Administrative Agent, in consultation with the Borrower and such determination
will be final and binding. The Administrative Agent’s interpretation of the
terms and conditions of this Assignment and Assumption and the documents related
thereto, in consultation with the Borrower, will be final and binding.

 